            Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARKEL AMERICAN INSURANCE COMPANY
 4521 Highwoods Parkway
 Glen Allen, VA 23060

                        Plaintiff,

 vs.

 CLEARSTREAM SYSTEMS, LLC                               CIVIL ACTION
 99 Gottlieb Drive
 Pearl River, NY 10965                                  CASE NO.:

 and                                                    JURY TRIAL DEMANDED
 DIVERSITECH EQUIPMENT AND SALES, LTD.
 d/b/a DIVERSITECH CORPORATION and d/b/a
 DIVERSITECH
 1200 55th Avenue
 Lachine, Quebec, Canada H8T 3J8

                        Defendants.



                                     CIVIL ACTION COMPLAINT

       Plaintiff, Markel American Insurance Company, as subrogee of Celtic Sheet Metal, Inc.,

by and through its undersigned attorneys, by way of Civil Action Complaint against Defendants,

Clearstream Systems, LLC and Diversitech Equipment and Sales, Ltd. d/b/a DiversiTech

Corporation and d/b/a DiversiTech, individually, jointly and/or severally, alleges the following:


                                          THE PARTIES

       1.      Plaintiff, Markel American Insurance Company (“Plaintiff”), as subrogee of Celtic

Sheet Metal, Inc. (“Celtic”), is a corporation organized and existing under the laws of the State of

Virginia with a principal place of business located at 4521 Highwoods Parkway, Glen Allen,

Virginia 23060.
              Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 2 of 13



       2.       Defendant, Clearstream Systems, LLC (“Clearstream”), is a limited liability

company organized and existing under the laws of the State of New York with a principal place of

business located at 99 Gottlieb Drive, Pearl River, NY 10965.

       3.       Defendant, Diversitech Equipment and Sales, Ltd. d/b/a DiversiTech Corporation

and d/b/a DiversiTech (“Diversitech”), is a foreign corporation organized and existing under the

laws of Canada with a principal place of business located at 1200 55th Avenue, Lachine, Quebec,

Canada H8T 3J8.

       4.       Hereinafter, Clearstream and Diversitech are collectively referred to as

“Defendants.”


                                 JURISDICTION AND VENUE

       5.       Jurisdiction in this Court is based upon diversity of citizenship pursuant to 28

U.S.C. §1332(a)(1) as this action involves a controversy between citizens of different states and

the amount in controversy exceeds the jurisdictional threshold of this Court (exclusive of interest

and costs).

       6.       Venue in this Court is proper pursuant to 28 U.S.C. §1391(a) because a substantial

part of the events or omissions which gave rise to the plaintiff’s claims asserted herein occurred

within the Southern District of New York.

       7.       At all times material hereto, Defendant Clearstream regularly conducted business

in and maintained substantial and continuous contacts within the Southern District of New York.

       8.       At all times material hereto, Defendant Diversitech regularly conducted business in

and maintained substantial and continuous contacts within the Southern District of New York.



                                                 2
             Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 3 of 13



                                 FACTUAL BACKGROUND

       9.     At all times material hereto, Celtic was the owner and/or occupier of the real

property and improvements thereon located at 1 Corporate Drive, Orangeburg, New York 10962

(the “Premises”).

       10.    At all times material hereto, Plaintiff was duly authorized to issue policies of

insurance in the State of New York and provided insurance to Celtic pursuant to a policy of

insurance number MKLM6IM0051322 (the “Policy”).

       11.    At all times material hereto, Defendant Clearstream was engaged in the business

of, inter alia, designing, manufacturing, assembling, testing, inspecting, marketing, selling,

maintaining, repairing, distributing, and/or placing in the stream of commerce certain commercial

and/or industrial products, including, but not limited to, an AH-09 Airhawk Cartridge Dust

Collector, and similar goods with accompanying component parts for such products intended for

use by consumers for the ordinary purposes associated with those items.

       12.    At all times material hereto, Defendant Clearstream knew and intended that its

products, including, but not limited to, the AH-09 Airhawk Cartridge Dust Collector, would be

used by members of the general public and knew of the specific uses, purposes and requirements

for which said products would be utilized.

       13.    At all times material hereto, Defendant Diversitech was engaged in the business of,

inter alia, designing, manufacturing, assembling, testing, inspecting, marketing, selling,

maintaining, repairing, distributing, and/or placing in the stream of commerce certain commercial

and/or industrial products, including, but not limited to, an AH-09 Airhawk Cartridge Dust




                                               3
             Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 4 of 13



Collector, and similar goods with accompanying component parts for such products intended for

use by consumers for the ordinary purposes associated with those items.

       14.     At all times material hereto, Defendant Diversitech knew and intended that its

products, including, but not limited to, the AH-09 Airhawk Cartridge Dust Collector, would be

used by members of the general public and knew of the specific uses, purposes and requirements

for which said products would be utilized.

       15.     Prior to January 12, 2018, an AH-09 Airhawk Cartridge Dust Collector (the

“Product”) was designed, manufactured, assembled, tested, inspected, distributed, and placed into

the stream of commerce by the Defendants.

       16.     Prior to January 12, 2018, Plaintiff’s insured, Celtic, purchased the Product from

Defendant Clearstream.

       17.     The Product reached the Premises without substantial change in its condition and it

was not altered or modified prior to, or during, its use.

       18.     On or about January 12, 2018, the Product malfunctioned causing air contaminants

to be improperly discharged throughout the Premises causing substantial damage to the Premises

and its contents therein (the “Incident”).

       19.     The Product failed as a result of the combined negligence and other liability

producing conduct of the Defendants.

       20.     As a direct and proximate result of the combined negligence and other liability

producing conduct of the Defendants, Plaintiff’s insured sustained substantial damages to the

Premises and the contents therein.




                                                  4
              Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 5 of 13



        21.     As a direct and proximate result of the combined negligence and other liability

producing conduct of the Defendants, and pursuant to the Policy, Plaintiff has made payments to,

or on behalf of, Celtic in excess of $166,523.25.

        22.     By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendants to the extent of said payments.


                                COUNT I – STRICT LIABILITY
                               (Plaintiff v. Defendant, Clearstream)

        23.     Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        24.     The Product was designed, manufactured, assembled, tested, inspected, distributed,

and placed into the stream of commerce by Defendant, Clearstream.

        25.     The Product that failed and caused the aforementioned damages to the Premises

and its contents therein was defective and unreasonably dangerous for its ordinary and intended

use, lacked necessary and adequate warnings and instructions, and was in such unreasonable

dangerous and defective condition at the time it left the possession and control of Defendant,

Clearstream.

        26.     The aforementioned defect and/or defective condition existed at the time that the

Product left the possession and/or control of Defendant, Clearstream.

        27.     The aforementioned defect and/or defective condition was latent and unknown to

Plaintiff and/or its insured, and Plaintiff and/or its insured could not have discovered the defect

and/or defective condition, and/or perceived its danger through the exercise of reasonable care.


                                                   5
              Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 6 of 13



        28.     At all times material hereto, the Product was used in the Premises in an ordinary

and intended manner by its intended users without alteration up to the time of its failure.

        29.     As a direct and proximate result of the conduct, acts, and/or omissions of

Defendant, Clearstream, for which it is strictly liable, the Product failed causing the Incident to

occur and the Premises and its contents therein to sustain significant damages.

        30.     As a direct and proximate result of the conduct, acts, and/or omissions of

Defendant, Clearstream, for which it is strictly liable, Plaintiff’s insured, Celtic, sustained losses

for which it was compensated by Plaintiff.

        31.     By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Clearstream, to the extent of said payments.

        WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Clearstream, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.


                                   COUNT II – NEGLIGENCE
                               (Plaintiff v. Defendant, Clearstream)

        32.     Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        33.     Defendant, Clearstream, owed a duty to Plaintiff and its insured to exercise ordinary

care in the design, manufacture, assembly, testing, inspection, distribution and/or placing into the

stream of commerce of the Product so as to prevent and/or avoid a risk of harm to others.


                                                   6
             Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 7 of 13



       34.     Defendant, Clearstream, owed a duty to Plaintiff and its insured to exercise ordinary

care in the design, manufacture, assembly, testing, inspection, distribution and/or placing into the

stream of commerce of the Product in compliance with all government and/or industry safety

standards, codes, rules, and/or regulations so as to prevent and/or avoid a risk of harm to others.

       35.     Defendant, Clearstream, through the acts and omissions of its agents, servants,

workmen, contractors and/or employees, was negligent and failed to exercise ordinary care in the

design, manufacture, assembly, testing, inspection, distribution and/or placing into the stream of

commerce of the Product in an improper, unreasonable, negligent, careless, reckless and/or wanton

manner.

       36.     As a direct, proximate, and foreseeable result of Defendant Clearstream’s improper,

unreasonable, negligent, careless, reckless and/or wanton conduct, the Product failed causing the

Incident to occur and the Premises and its contents therein to sustain significant damages.

       37.     As a direct, proximate, and foreseeable result of Defendant Clearstream’s improper,

unreasonable, negligent, careless, reckless and/or wanton conduct, Plaintiff’s insured, Celtic,

sustained losses for which it was compensated by Plaintiff.

       38.     By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Clearstream, to the extent of said payments.

       WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Clearstream, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.


                                                 7
                Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 8 of 13



                          COUNT III – BREACH OF WARRANTIES
                            (Plaintiff v. Defendant, Clearstream)

        39.      Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        40.      The sale of the Product was subject to certain implied warranties, including the

implied warranty of merchantability, the implied warranty of fitness for particular purpose, and

the implied warranty of workmanlike performance.

        41.      Defendant Clearstream breached the implied warranty of merchantability because

the Product was unsafe for its intended, ordinary, and foreseeable use and created an unreasonable

risk of failure, and lacked necessary and adequate warnings.

        42.      Defendant Clearstream breached the implied warranty of fitness for a particular

purpose because the Product was unsafe for its use within the Premises and created an

unreasonable risk of failure during its ordinary and intended use.

        43.      As a natural and foreseeable consequence of Defendant Clearstream’s breaches of

these implied warranties, the Product failed causing the Incident to occur and the Premises and its

contents therein to sustain significant damages.

        44.      As a natural and foreseeable consequence of Defendant Clearstream’s breaches of

these implied warranties, Plaintiff’s insured, Celtic, sustained losses for which it was compensated

by Plaintiff.

        45.      By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Clearstream, to the extent of said payments.



                                                   8
               Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 9 of 13



        WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Clearstream, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.


                               COUNT IV – STRICT LIABILITY
                               (Plaintiff v. Defendant, Diversitech)

        46.     Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        47.     The Product was designed, manufactured, assembled, tested, inspected, distributed,

and placed into the stream of commerce by Defendant, Diversitech.

        48.     The Product that failed and caused the aforementioned damages to the Premises

and its contents therein was defective and unreasonably dangerous for its ordinary and intended

use, lacked necessary and adequate warnings and instructions, and was in such unreasonable

dangerous and defective condition at the time it left the possession and control of Defendant,

Diversitech.

        49.     The aforementioned defect and/or defective condition existed at the time that the

Product left the possession and/or control of Defendant, Diversitech.

        50.     The aforementioned defect and/or defective condition was latent and unknown to

Plaintiff and/or its insured, and Plaintiff and/or its insured could not have discovered the defect

and/or defective condition, and/or perceived its danger through the exercise of reasonable care.

        51.     At all times material hereto, the Product was used in the Premises in an ordinary

and intended manner by its intended users without alteration up to the time of its failure.


                                                   9
              Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 10 of 13



        52.     As a direct and proximate result of the conduct, acts, and/or omissions of

Defendant, Diversitech, for which it is strictly liable, the Product failed causing the Incident to

occur and the Premises and its contents therein to sustain significant damages.

        53.     As a direct and proximate result of the conduct, acts, and/or omissions of

Defendant, Diversitech, for which it is strictly liable, Plaintiff’s insured, Celtic, sustained losses

for which it was compensated by Plaintiff.

        54.     By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Diversitech, to the extent of said payments.

        WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Diversitech, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.


                                  COUNT V – NEGLIGENCE
                               (Plaintiff v. Defendant, Diversitech)

        55.     Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        56.     Defendant, Diversitech, owed a duty to Plaintiff and its insured to exercise ordinary

care in the design, manufacture, assembly, testing, inspection, distribution and/or placing into the

stream of commerce of the Product so as to prevent and/or avoid a risk of harm to others.

        57.     Defendant, Diversitech, owed a duty to Plaintiff and its insured to exercise ordinary

care in the design, manufacture, assembly, testing, inspection, distribution and/or placing into the


                                                  10
             Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 11 of 13



stream of commerce of the Product in compliance with all government and/or industry safety

standards, codes, rules, and/or regulations so as to prevent and/or avoid a risk of harm to others.

       58.     Defendant, Diversitech, through the acts and omissions of its agents, servants,

workmen, contractors and/or employees, was negligent and failed to exercise ordinary care in the

design, manufacture, assembly, testing, inspection, distribution and/or placing into the stream of

commerce of the Product in an improper, unreasonable, negligent, careless, reckless and/or wanton

manner.

       59.     As a direct, proximate, and foreseeable result of Defendant Diversitech’s improper,

unreasonable, negligent, careless, reckless and/or wanton conduct, the Product failed causing the

Incident to occur and the Premises and its contents therein to sustain significant damages.

       60.     As a direct, proximate, and foreseeable result of Defendant Diversitech’s improper,

unreasonable, negligent, careless, reckless and/or wanton conduct, Plaintiff’s insured, Celtic,

sustained losses for which it was compensated by Plaintiff.

       61.     By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Diversitech, to the extent of said payments.

       WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Diversitech, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.




                                                 11
                Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 12 of 13



                            COUNT VI – BREACH OF WARRANTIES
                               (Plaintiff v. Defendant, Diversitech)

        62.       Plaintiff hereby incorporates the allegations set forth in the preceding paragraphs

of this Complaint as if fully set forth herein at length.

        63.       The sale of the Product was subject to certain implied warranties, including the

implied warranty of merchantability, the implied warranty of fitness for particular purpose, and

the implied warranty of workmanlike performance.

        64.       Defendant Diversitech breached the implied warranty of merchantability because

the Product was unsafe for its intended, ordinary, and foreseeable use and created an unreasonable

risk of failure, and lacked necessary and adequate warnings.

        65.       Defendant Diversitech breached the implied warranty of fitness for a particular

purpose because the Product was unsafe for its use within the Premises and created an

unreasonable risk of failure during its ordinary and intended use.

        66.       As a natural and foreseeable consequence of Defendant Diversitech’s breaches of

these implied warranties, the Product failed causing the Incident to occur and the Premises and its

contents therein to sustain significant damages.

        67.       As a natural and foreseeable consequence of Defendant Diversitech’s breaches of

these implied warranties, Plaintiff’s insured, Celtic, sustained losses for which it was compensated

by Plaintiff.

        68.       By virtue of its payments made to, or on behalf of, Celtic, and in accordance with

the terms and conditions of the Policy, Plaintiff is now legally, equitably, and contractually

subrogated to the rights of Celtic as against Defendant, Diversitech, to the extent of said payments.



                                                   12
            Case 1:20-cv-03279 Document 1 Filed 04/27/20 Page 13 of 13



       WHEREFORE, Plaintiff hereby demands judgment in its favor and against Defendant,

Diversitech, individually, jointly, severally, and/or in the alternative, in an amount in excess of

$166,523.25, together with pre-judgment interest, post-judgment interest, attorneys’ fees, costs,

and such other relief as this Honorable Court finds proper and just under the circumstances.

                                      Respectfully submitted,


Dated: April 24, 2020                 LAW OFFICES OF ROBERT A. STUTMAN, P.C.

                                       /s/ Kenneth B. Grear
                                      Kenneth B. Grear, Esquire (NY Bar # 4625349)
                                      George J. Matz, Esquire (to be admitted pro hac vice)
                                      500 Office Center Drive, Suite 301
                                      Fort Washington, PA 19034
                                      P: (215) 283-1177
                                      F: (215) 283-1188
                                      greark@stutmanlaw.com
                                      matzg@stutmanlaw.com

                                      Counsel for Plaintiff




                                                13
